In an action for specific performance of a contract of merger of a partnership and various corporations, and for incidental relief, the parties cross-appeal: (1) plaintiff appeals from so much of a judgment of the Supreme Court, Nassau County, entered June 10, 1959, after a trial by the court without a jury, as dismissed the complaint; and (2) defendants other than Michael A. Congero and Brush-Hicks Enterprises, Inc., appeal from so much of said judgment as granted plaintiff’s motion to strike out the second and third affirmative defenses in their amended answer and as denied their motion to further amend their answer so as to plead a proposed fourth affirmative defense. Judgment insofar as appealed from affirmed, without costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.